DETAILED ADVISORY OFFICE ACTION
Applicability of AIA  or Pre-AIA  Provisions
00.	This application, filed on or after March 16, 2013, is being examined under the first inventor to file [hereinafter "FITF"] provisions of the AIA . 
If, however, this application's status as subject to FITF provisions is incorrect, then correcting the statutory bases of rejection(s) is not considered new ground(s) of rejection if the rationale supporting the rejection(s), and prior art relied upon, is the same under the AIA  and pre-AIA  statuses.
The 1/25/2022 After Final Amendment Is Not Entered
01.	The 1/25/2022 Response proposes:
(1) amending claim 1 to incorporate the recitation of previously examined claim 3;
(2) cancelling/deleting previous claim 3;
(3) amending claim 6 so it depends from proposed claim 1, instead of claim 5, and broadens scope of proposed claim 6 so it recites "one or more holes," instead of the previously recited "plural holes;" 
(4) amending claim 7 so it depends from proposed claim 1, instead of claim 5, and broadens scope of proposed claim 7 so it recites "one or more holes," instead of the previously recited "plural holes;" 
(5) amending claim 8 so it depends from proposed claim 1, instead of claim 5; and 
(6) adding new claims 11-16.
A proposed amendment will not be entered absent persuasive reason(s) for why it should.
The newly presented claims and the proposed claim amendments to previously examined claims change scope of the previously examined dependent claims. The changes in the claims the 1/25/2022 Response proposes, therefore, possibly, changes the disclosure. 
The proposed claim amendments therefore raise new issues not considered before, requiring further consideration or search, or both. Resolving these new issues requires at least:
(1) determining whether the proposed, amended dependent claims 2 and 4-10 and new claims 11-16 (by way of their dependency on proposed amended claim 1) are restrictable from each other; 
(2) determining whether and how the proposed amended dependent claims 2 and 4-10 (by way of their dependency on proposed amended claim 1) and new claims 11-16 introduce indefiniteness or new matter, or both;
(3) determining whether and how the proposed amended dependent claims 2 and 4-10 (by way of their dependency on proposed amended claim 1) and new claims 11-16 distinguish over the applied prior art references;

(5) determining whether and how the proposed amended dependent claims 2 and 4-10 (by way of their dependency on proposed amended claim 1) and new claims 11-16 distinguish over prior art references that might be determined to be relevant as a result of a necessary update search if the proposed claims were entered; and 
(6) preparing a new Office Action setting forth and communicating the PTO's position, including potential restrictions(s), objections, and art and non-art rejections of the proposed amended dependent claims 2 and 4-10 (by way of their dependency on proposed amended claim 1) and new claims 11-16 were entered.
The proposed amended dependent claims 2 and 4-10 and new claims 11-16 therefore materially increase and complicate the issues for appeal, rather than reducing or simplifying the issues for appeal.
The proposed amended dependent claims 2 and 4-10 and new claims 11-16, therefore, place the application in worse form for appeal.
For the above reasons, therefore, the proposed amendments in the 1/25/2022 Response (including proposed new claims 11-16) are not entered.
Status of Claims Pending as of the 10/25/2022 Office Action
02.	The rejections of claims 1-10 in the 110/254/2021 "Office Action" are maintained. 
Response to Arguments
03.	The arguments in the 1/25/2022 "Response" to the 10/25/2021 "Office Action" have been fully considered. These arguments, however, are not found persuasive. 
Specifically, the 1/25 Response contends that proposed amended claim 1 (which is proposed amended to include the recitation of claim 3, directly depending from claim 1), would be allowable over the applied art. 
In making this contention, the 1/25 Response, first, quotes [0043] of Horibe as describing:
The MEMS chip 12 is a microphone chip of capacitor type manufactured using semiconductor manufacturing technology; it has a diaphragm 121 adapted to undergo displacement by acoustic pressure, and has the function of converting an acoustic signal to an electrical signal. The MEMS chip 12 is configured to be able to input sound to either side 121a, 121b of the diaphragm 121. The ASIC 13 is an integrated circuit for amplification processing of the electrical signal.
The 1/25 Response, second, notes that "[p]aragraph [0043] of Horibe does not disclose a diaphragm with holes therein."
The 1/25 Response third contends that "[p]aragraph [0007] of Jenkins discloses that bleed holes 111 through the membrane 101 in the capacitive MEMs microphone device 100 allow pressure in the cavities 108/109 and 110 to equalize over relatively long timescales (in acoustic frequency terms). 
fourth, contends that "Jenkins[, however,] explains that this reduces the effect of low frequency pressure variations arising from temperature variations and the like, but without impacting on sensitivity at the desired acoustic frequencies" (underlined and bolded in the Response). 
The Response, fifth, contends that "[i]n contrast, the amended claim 1 recites that 'the MEMS transducer generates electrical signal corresponding to flow of fluids flowing through the first passage, the third passage, and the second passage.''' And interprets that as "the MEMS transducer in claim 1 generates electrical signal sensitive to flow of fluids flowing through the third passage as well as the first passage and the second passage" (underlined and bolded in the Response). 
The Response, sixth, contends that "[a]ccordingly, the Applicant respectfully submits that combining Horibe and Jenkins to reduce low frequency variation without impacting on sensitivity at the desired acoustic frequencies is counter to the limitation of claim 1 that states that 'the MEMS transducer generates electrical signal corresponding to flow of fluids flowing through the first passage, the third passage, and the second passage.'"
The Response, seventh, concludes that "[t]herefore, as it can be seen that combining the cited arts Horibe and Jenkins achieves an effect counter to the limitations of claim 1." 
Herein below is the Response to the contentions above.
As an initial matter, Absent more, the attempt to interpret the scope of pending claim 1 (and claims depending therefrom, including claim 3) is noted but found woefully unpersuasive.
FIRST, neither the detailed description of this application nor any of the claims mention "sensi" (let alone "sensitivity," as in the "the MEMS transducer … generates electrical signal sensitive to flow of fluids flowing through the third sensitive to flow of fluids flowing through the third passage as well as the first passage and the second passage." 
INDEED, the pending claims merely recite "the MEMS transducer generates electrical signal CORRESPONDING (bolded, capitalized, and underlined herein for emphasis; wherein "corresponding" has a scope including "related to," see, for example, definition b as provided in Merriam-Webster OnLine, as made of record in the Final Rejection; wherein claim does NOT recite, let alone describe, let alone is limited by, "sensitivity") to flow of fluids through … [passages]."
SECOND, the specification of this application expressly describes that "[t]he first passage 310, the second passage 410, and the third passage 130 may function as passages through which fluid such as air flows. For this purpose, the first passage 310, the second passage 410, and the third passage 130 are preferably large enough to allow fluid to pass therethrough" (see, for example, [0028]-[0029]; wherein "fluid such as air flows" is bolded and underlined herein for emphasis). 
THIRD, few paragraphs hence, the specification of this application again expressly describes that "in the present disclosure, fluids introduced from the first passage 310 and the second passage 410 are mixed in the inner space 120 of the MEMS transducer 100 including the third passage 130. Accordingly, the electrical signal may be generated in response to the mixed state of the fluids introduced from the plurality of directions using one MEMS device. In the present disclosure, the MEMS transducer 100 may generate an electrical signal [related] to the flow of the fluid passing through the first passage 310, the second passage 410, and the third passage 130. For example, when there is a constant flow of fluid passing through the first passage 310, the third passage 130, and the second passage 410, an electrical signal [related] to the velocity, pressure, or the like of the fluid may be generated." See, for example, [0033]-[0035], wherein bolding and underlining herein is for emphasis.
According to the FIRST – THIRD points, supra, therefore, and contrary to the contention in the 1/25 Response, NOT ONLY is there nothing anywhere in this application about "sensitivity," but rather this application merely describes "the MEMS device generat[ing] electrical signal [related] to flow of fluids flowing through the … passage[s],"( see, for example, the claims), and, at best, describes the electrical signal being "[related] to the velocity, pressure, or the like of the fluid may be generated" (underlined herein for emphasis; see, for example, [0035] of the specification), wherein the "[flowing] "fluid [maybe] air," see for example, [0028]. 
FOURTH, recognizing that bleeder holes do not impact sensitivity is hardly a reason persuading patentability of the claims over modifying Horibe in view of Jenkins because the admission by the 01/25 Response is that Jenkins teaches that sensitivity is NOT impacted (meaning NOT affected; see, for example, the definition of impact by Merriam-Webster OnLine as including "affect," and see Merriam-Webster OnLine giving "affect" in the first entry for the synonym of the verb impact; and see Jenkins, for example, [0096], expressly teaching: "the overall sensitivity of the sensor may not be significantly affected but the amount of metal and hence the extent of plastic deformation, may be decreased," bolding and underlining herein for emphasis). Indeed, [0096] Jenkins expressly a person of ordinary skill in the art that the benefit of reducing 
FIFTH, a person of ordinary skill in the art well recognizes that dimension of a passage (an opening in a layer or bore of a pipe, for example) through which fluid flows relates the pressure of the fluid flow in the passage to the velocity/speed of the fluid flow in the passage. See, for example, the definition of Bernoulli's Principle/Law, as described in Dictionary.com. 
According to the FOURTH & FIFTH points, supra, therefore, the device of Horibe, as modified in view of Jenkins, NOT ONLY has all of the elements of pending claim 3, it also functions to "generate electrical signal corresponding to flow of fluids flowing through the … passage[s]," as pending claim 3 recites.
SIXTH, patent law precedents make clear that the teaching inducing a person of ordinary skill in the art to modify one prior art to have a benefit of another prior art's teaching(s) need not be the same as that taught in the application presenting a claim being found obvious. See, for example, M.P.E.P. § 2144.IV and precedent discussed therein. 
Accordingly, rejecting the claims as being unpatentable is proper and, therefore, maintained. 
CONCLUSION
04.	The shortened statutory period for reply to this Office Action expires THREE MONTHS from the mailing date of the Final Office Action. 
The maximum period for reply, however, is SIX MONTHS from the mailing date of the Final Office Action.
Any inquiry concerning this communication, or earlier communication(s) on this application, should be directed to Primary Examiner Hrayr A. Sayadian, who can be reached at (571) 272-7779, on Monday through Friday, 0730 – 1600 EDT/EST, whichever time zone is in effect at time of call--Mr. Sayadian's electronic mail address is hrayr.sayadian@uspto.gov. 
If attempts to reach Mr. Sayadian by telephone are unsuccessful, his supervisor, Supervisory Primary Examiner Wael Fahmy, can be reached at (571) 272-1705. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available only through Private PAIR. For more information about the PAIR system, see http://pair-direct.uspto.gov. The Electronic Business Center (EBC) at (866) 217-9197 (toll-free) may answer questions on how to access the Private PAIR system. 
/HRAYR A SAYADIAN/
Primary Examiner, Art Unit 2814